Order issued November 24, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00306-CR
                      ________________________________________

                         KAREN PATRICIA BOWIE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Bridges, Lang-Miers, and Myers

       Based on the Court’s opinion of this date, we GRANT the April 9, 2014 motion of Jessie

R. Allen for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Jessie R. Allen as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Karen Patricia Bowie,

TDCJ No. 1839441, Crain Unit, 1401 State School Road, Gatesville, Texas, 76599-2999.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE